Citation Nr: 1640775	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

When this case was before the Board in June 2014, it was remanded for additional development.  The case is now again before the Board for further appellate action.

In its previous remand, the Board noted the Veteran had filed a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of The American Legion, which was signed by the Veteran in November 2013.  The Board noted that the Veteran was advised in an April 2012 letter that his case was being certified and transferred to the Board, and that he was allowed a 90-day grace period in which to request a change in representation.  He was represented by Disabled American Veterans at that time.  The Veteran was informed that after the 90-day grace period, good cause would have to be shown to account for the delay in the submission of a request.  Because the Veteran's request to select The American Legion as his representative was received more than 90 days after the April 2012 letter, the Board declined to recognize the request, but referred the issue to the RO for consideration.

Subsequently, in July 2014, The American Legion submitted a waiver of initial consideration of new evidence by the RO on the Veteran's behalf.  An additional VA Form 21-22, dated in October 2014 and signed by both the Veteran and a representative of The American Legion, was then submitted.  In a June 2016 letter, The American Legion informed the Board that the organization was not representing the Veteran in this appeal and had not agreed to do so.  However, as noted, the record shows a VA Form 21-22 dated in October 2014 was executed by both the Veteran and a representative of The American Legion.  In a June 2016 letter, the Board informed the Veteran of his option to select a new representative, and informed him the Board would assume he wished to continue recognizing The American Legion as his representative if he did not do so within 30 days.  The Veteran did not respond.  The Board notes that following its representative's signature of the October 2014 VA Form 21-22, The American Legion has not filed any motion to withdraw from this case.  Under these circumstances, the Board will continue to recognize The American Legion as the Veteran's representative in this appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's migraine headaches were not present in service or for many years thereafter, and are not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent authorization was provided.  The Veteran was also afforded an appropriate VA examination to address his claim.  He was also given an opportunity to testify at a hearing before the Board, but declined.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  A disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, with regard to the Veteran's claim. 

The record shows the Veteran has been diagnosed with migraine headaches.  He has contended that he had the same type of headaches during service.  

In response to the Veteran's claim, he was afforded a VA examination in August 2010.  The examiner noted the Veteran's reports that he suffered from migraine headaches several times a month with light and noise sensitivity and nausea, with relief only after visiting the Emergency Room and going to rest or sleep in a dark room.  The Veteran also reported his belief that his headaches were related to headaches he experienced while in the military.  The examiner noted the Veteran had been seen at the VA Emergency Department on several occasions for headaches, and that he was prescribed medication used to treat vascular headaches.  The examiner reiterated the Veteran's diagnosis of migraine headaches, but stated the condition was less likely than not related to service.  In this regard, the examiner stated that upon a review of the Veteran's STRs, only one instance of a headache was documented.  The examiner stated that headache was accompanied by a fever and other symptoms, and that a diagnosis of a viral upper respiratory infection (URI) was provided.  The examiner stated that headaches are a common symptom of febrile infections.  The examiner reiterated that no other episode of a headache was documented in the Veteran's STRs.  The examiner also noted the Veteran had a seizure disorder.  Ultimately, the examiner stated that migraine headaches in the Veteran, a 49-year-old male with a seizure disorder, hypertension, and diabetes, were less likely than not related to a headache during a febrile illness when he was 21 years old. 

The Board notes that a review of the Veteran's STRs confirms the August 2010 VA examiner's finding that only a single headache episode was documented, and that the headache was accompanied by a fever and diagnosis of a viral URI.  The Board notes the first post-service evidence of the Veteran experiencing a headache is in a March 2007 VA primary care note which shows the Veteran complained of migraine headaches which occurred 2 or 3 times per month.  In July 2008, the Veteran reported to the VA Emergency Department complaining of a headache for the previous 7 days, and he was diagnosed with migraine headaches.  This evidence appears more than 25 years following the Veteran's separation from service.  The record shows the Veteran has continued to be treated for his migraine headaches through VA.

The Board notes there is no medical evidence of record to suggest the Veteran suffered from migraine headaches in service or within one year of separation.  Again, the first evidence of post-service headaches appears more than 25 years following separation.  The Board also notes there is no statement by any medical professional, or any medical evidence whatsoever, suggesting that the Veteran's migraine headaches are in any other way related to his active service.

The Board also notes the Veteran has contended that he was discharged from service due to his migraine headaches.  However, a review of the record shows the Veteran received an entry-level discharge due to his failure to disclose a seizure disorder that pre-existed service.  Again, the only corroborating evidence of headaches in service is the single documented episode discussed above.

In addition, to the extent the Veteran has interchangeably referred to his seizure disorder and migraine headache symptoms as the reason for his discharge from service, the Board notes the RO denied the Veteran's claim for service connection for his seizure disorder in a June 2011 rating decision.  The Veteran did not appeal that decision and that matter is not before the Board.


The Board acknowledges that the Veteran is competent to state that he had headaches in service and that those headaches are similar to the migraine headaches he experiences now.  However, the Veteran's current statements are self-serving and relate to his recollection of what occurred decades earlier.  In the Board's opinion, the contemporaneous STRs showing only that he had headaches in connection with a febrile illness are more probative than the Veteran's current statements. 

Accordingly, the Board finds the preponderance of the evidence weighs against the Veteran's claim for service connection for migraine headaches.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.


ORDER

Service connection for migraine headaches is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


